___________

                                     No. 96-2320
                                     ___________

Gregory D. Graves,                  *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the Western Judy
McMurrian, Sgt.; Officer            * District of Arkansas.
West, Garland County Detention      *       [UNPUBLISHED]
Center; Officer Barkley,            *
Garland County Detention            *
Center,                             *
                                    *
           Appellees.               *
                               ___________

                        Submitted:   September 4, 1996

                            Filed:   September 11, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Gregory D. Graves appeals from the district court's1 order
granting defendants summary judgment on the ground of collateral
estoppel in this 42 U.S.C. § 1983 action.           After de novo review of
the record and the parties' briefs, we conclude the grant of
summary judgment was correct.            Accordingly, we affirm.   See 8th
Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).